Citation Nr: 1132194	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Hodgkin's lymphoma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from July 1989 to December 1991.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the RO.  

In May 2011, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  During his hearing, the Veteran raised contentions to the effect that a rating in excess of 30 percent was warranted for his service-connected anxiety disorder.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On May 27, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw the issue of entitlement to service connection for PTSD.

2.  Hodgkin's lymphoma was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.



CONCLUSIONS OF LAW

1.  The criteria have been met to withdraw the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Hodgkin's lymphoma is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his May 27, 2011 hearing, the Veteran notified the undersigned Veterans Law Judge that he wished to withdraw his appeal with respect to the issue of entitlement to service connection for PTSD.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and to that extent, the appeal is dismissed.


Hodgkin's Lymphoma

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for Hodgkin's lymphoma.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2006, VA received the Veteran's claim of entitlement to service connection for Hodgkin's lymphoma, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of records reflecting the Veteran's treatment at the Ashtabula County Medical Center from November 1988 to December 1990 and from August 1995 to October 1996; the Veteran's service treatment and personnel records; records reflecting his VA treatment from October 1995 to May 2010; statements from friends, received in March 1997; and the transcript of his May 2011 hearing before the undersigned Veterans Law Judge.  
In May and November 1997, March 1998, February 2007, and May 2010, VA examined the Veteran to determine the nature, extent, and etiology of various disabilities, including Hodgkin's lymphoma.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During his May 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that his Hodgkin's lymphoma was the result of his exposure to toxic substances during the Persian Gulf War.  He stated that a VA physician had endorsed that testimony and that service connection for Hodgkin's lymphoma was, therefore, warranted.  Although he suggested that the former VA physician would make or had written a statement in that regard, he has not submitted such a statement in the three months since his hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disorders, such as lymphoma, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  Hodgkin's lymphoma is also a disease which VA presumes to be the result of exposure to Agent Orange.  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange  38 C.F.R. § 3.307(a)(6)(iii) (2010).  Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive health effects.  However, unlike Vietnam veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is , they do not have the benefit of a presumption of exposure as do Vietnam veterans. 

Service connection is also available to a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability."   A qualifying chronic disability may result from any of the following (or combination the following):  1) an undiagnosed illness; 2) medically unexplained chronic multisymptom illnesses (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or 3) any diagnosed illness that the Secretary of VA determines warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Such illness must become manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  Such illness cannot be attributed by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in service.  For example, he is competent to report that he had service in Southwest Asia during the Persian Gulf War.  He is also competent to report that he had a defective gas mask during an air raid while stationed in Southwest Asia.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In his substantive appeal and during his May 2011 hearing, the Veteran contended that he had developed Hodgkin's lymphoma, primarily as the result of exposure to toxic substances during his service in Southwest Asia.  He stated that during an air raid, he had been exposed to toxic substances, when he discovered that he had a defective gas mask.  He noted that his treating VA physician, a Dr. H., had informed him that it was possible that his Hodgkin's disease the result of that exposure.  Therefore, he maintained that service connection for Hodgkin's disease was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Throughout the course of his appeal, the Veteran has stated that from January to April 1991, he served in Southwest Asia during the Persian Gulf War.  Although his service personnel records, including his Certificate of Release or Discharge from Active Duty (DD Form 214) and his DA Form 2-1, do not confirm his participation in the Persian Gulf War, there is evidence that he did have such service.  For example, a service treatment record, dated January 31, 1991, shows that he had volunteered for service in Saudi Arabia and was being deployed the next day.  Moreover, since his separation from active duty, he has consistently reported participation in the Persian Gulf War.  In June 1993, he reported such service in conjunction with a VA Persian Gulf War protocol examination, and during VA treatment in July 2008, he reported that part of his assignment to Southwest Asia had been spent in Dammam, Saudi Arabia.  However, even assuming that the Veteran had service in Southwest Asia during the Persian Gulf War, and even assuming that he was exposed to toxic substances during that service, there is no competent evidence of a nexus linking that exposure to his development of Hodgkin's lymphoma.  

The Veteran's service treatment records are negative for any complaints or clinical findings of Hodgkin's lymphoma or of any residuals of exposure to toxic substances of any kind.  Indeed, Hodgkin's lymphoma was not manifested until the mid-2000's, approximately 15 years after his separation from active duty.  

During VA treatment in May 2006, the Veteran reported a one history of a right sided neck mass, and in June 2006, a biopsy confirmed the presence of Hodgkin's lymphoma.  Despite the diagnosis and subsequent treatment, however, there is no evidence on file to substantiate the Veteran's contention that Hodgkin's lymphoma is the result of any event in service.  While Hodgkin's lymphoma is a presumed result of exposure to Agent Orange, there is no competent evidence on file that the Veteran ever had exposure to that or any other toxic substances in service.  

During VA treatment in January 2008, the Veteran did discuss such a possibility with a VA physician, Dr. H.  Dr. H. was his treating hematologist at the Wade Park Division of the Cleveland VA Medical Center.  She informed the Veteran that Hodgkin's lymphoma had been recognized by VA as being associated with exposure to Agent Orange.  However, she explained that she had no means to inquire whether those old chemicals or other herbicides/pesticides containing TCDD or related compounds had been used in the Persian Gulf War in general or the areas where he was stationed in particular.  Therefore, she was unable to confirm that the Veteran had been exposed to the requisite chemicals during his claimed service in Southwest Asia.  Accordingly, such discussion does not substantiate the Veteran's claim that he developed Hodgkin's disease as the result of exposure to toxic chemicals in service.  

Absent competent evidence of a nexus between his Hodgkin's lymphoma and any event in service, the Veteran does not meet the criteria for service connection.  Therefore, service connection for Hodgkin's lymphoma is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility that the Veteran's Hodgkin's disease is otherwise due to his claimed participation in the Persian Gulf War.  Specifically, the Board has considered whether it is a qualifying chronic disability associated with that participation.  However, Hodgkin's disease is a known clinical diagnosis, which the Secretary of VA has not determined warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Therefore, the Veteran does not meet the criteria for service connection on that basis.

Finally, in evaluating the Veteran's claim, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for Hodgkin's disease.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 



ORDER

With respect to the issue of entitlement to service connection for PTSD, the appeal is dismissed.

Entitlement to service connection for Hodgkin's lymphoma is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


